Name: Commission Regulation (EEC) No 2032/80 of 30 July 1980 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 80 Official Journal of the European Communities No L 198/25 COMMISSION REGULATION (EEC) No 2032/80 of 30 July 1980 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2 ), and in particular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 1657/80 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas an additional option has been introduced in Article 21 of Regulation (EEC) No 1035/72, which determines the ways in which products withdrawn from the market under Article 18 or bought in under Article 19 are disposed of ; whereas, therefore, the same advantage should be granted in respect of that option as is granted in respect of those provided for by the first and sixth indents of Article 21 ( 1 ) (a) where disposal of products withdrawn from the market is effected inclusive of packaging of a non-re ­ turnable type ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 2 of Regulation (EEC) No 1203/73, the words 'first and sixth indents' are hereby replaced by 'first, sixth and seventh indents'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 140, 5 . 6 . 1980, p. 24 . (3 ) OJ No L 123, 10 . 5 . 1973, p . 1 . (&lt;) OJ No L 163 , 28 . 6 . 1980, p . 51 .